Citation Nr: 0925027	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Appellant claims that her deceased spouse had military 
service in the United States Armed Forces during World War 
II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO). 

In a decision in April 2008, the Board denied the Appellant's 
application to reopen the claim to establish legal 
entitlement to VA death benefits.  The Veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009, the Court 
granted the Joint Motion of the parties, the appellant, who 
was then represented by counsel, and the Secretary of VA, and 
vacated the Board's decision and remanded the matter for 
compliance with the instructions in the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Appellant contends that she is entitled to VA death 
benefits based on her deceased husband's service. 

In August 1986, the service department certified that the 
deceased had no recognized service, including guerilla 
service.  Accordingly, in September 1986, the RO denied the 
Appellant's claim for VA burial benefits.  



In October 1999, the Appellant filed a claim for VA death 
benefits.  In a letter dated in April 2000, the RO denied the 
Appellant's claim based on the certification by the service 
department in August 1986.

In July 2005, the Appellant filed a second application for VA 
death benefits and attached evidence in support of her claim.  
In September 2005, the service department provided VA with a 
copy of the certification of August 1986. 

The additional pertinent evidence of record includes: 

1. A Veteran's identification card of the Appellant's 
deceased spouse issued by the Ministry of National 
Defense, Philippine Veterans Affairs Office, dated in 
July 1981;  

2. Stock certificates of the Philippine Veterans Bank, 
in the name of the Appellant's deceased spouse;  

3. An affidavit of the Appellant, dated in May 2005, 
stating that her deceased spouse served in World War II; 

4. A certification from the Department of National 
Defense, Philippine Veterans Affairs Office, dated in 
May 2005, that the deceased spouse was a veteran of 
World War II; and,  

5. A certification from General Headquarters, Armed 
Forces of the Philippines, Office of Adjutant General, 
dated in September 2005, that the deceased spouse had 
recognized service from July 3, 1942





After the Board's decision in April 2008, in Capellan v. 
Peake, 539 F.3d 1373, 1382 (2008), the United States Court of 
Appeals for the Federal Circuit held that in accordance with 
38 U.S.C. § 5103A, pertaining to the duty to assist, where a 
claimant submits new evidence subsequent to a verification of 
service, that evidence must be submitted and considered in 
connection with a new request for verification of service 
from the service department pursuant to 38 C.F.R. § 3.203(c).  
Capellan was cited in the Joint Motion as the controlling 
legal authority.

To ensure compliance with the instructions in the Joint 
Motion, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. 
§ 3.203, request verification of 
service from the service department and 
ask the service department to review 
and consider the additional evidence, 
namely, items #s 1 to 5 identified 
above.  [Please provide copies of items 
#s 1 to 5 to the service department.]  

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnish the Appellant a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




